DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This is a Final Office Action in response to the amendment filed on 06/09/2021.  
Claims 1-4, 6, 11-14, 16-19 have been amended.  Claims 5 and 15 have been canceled.  Claim 20 is new.  Claims 1-4, 6-14 and 16-20 are presented for examination, with claims 1 and 11 being independent.

Claim Objections
Claims 8 and 18 depend on canceled claims 5 and 15.  Appropriate correction is required.

Claim Rejections - 35 USC § 101
Applicant’s amendment with regard to rejection of claims 1-19 under 35 U.S.C. 101 is acknowledged.  However, Examiner is not persuaded.  Based upon the consideration of amended claim 1 and all of the relevant factors with respect to the claim as a whole, it is still directed to a judicial exception (i.e., abstract idea) without significantly more.  The amended claim (e.g., amended claim 1) recites “a network element”.  According to specification, paragraph [0024], “network element 20 is a hardware device”; hardware device is no more then generic computer component for performing generic computer functions that are well-understood, routine and conventional activities amount to no more than implementing the abstract idea with a computerized system. The steps of: receiving, determining, dividing, do not impose any meaningful limits on practicing the abstract idea and thus do not add significantly more to the claimed invention.  
The Apparatus claim 11 directed to the same abstract idea as the method claim 1.


35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-4, 6-14 and 16-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 

Independent claims 1 and 11 
Independent claims 1 and 11 recite limitations of:
receiving a collection of rules relating to a plurality of fields of data items, wherein the rules may specify wildcard values for the fields; 
determining for each of the fields, a variability of the field in the collection of rules, according to respective numbers of unique values that occur in the field, in the collection of rules;
dividing the plurality of fields into a first subset of the fields and a second subset of the fields, responsive to the determined variabilities of the fields, the second subset being exclusive of the first subset;
adding to the first subset intersections of overlapping fields of the first subset to form an augmented first subset; 
obtaining metadata from the augmented first subset; 
defining respective first parts of the rules in the collection from the augmented first subset of the fields; and 
defining respective second parts of the rules in the collection from the metadata and from the second subset of the fields; 
extracting respective search keys from data items, by the network element; and 
classifying the data items, by the network element, by matching one of the first parts and one of the second parts with the search keys extracted from the data items. 
The limitations of receiving …, adding …, obtaining …, defining …, defining …, extracting …,  and classifying …, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind.  Nothing in the claim element precludes the step from practically being performed in the mind. That is, other than reciting “a network element”, in claim 1, “TCAM”, in claim 11, nothing in the claims elements preclude the step from practically being performed in the mind.  The “network element” and “TCAM” are computing devices under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, thus it falls within the “Mental Processes” grouping of abstract ideas. 
The limitation of determining …, dividing …, correspond to ideas held ineligible by the courts, such as mathematical concepts; wherein, the one or more metrics based on the one or more rules are mathematical correlations.   Determining, dividing metric(s) by using rule(s) therefore falls within the “Mathematical concepts” grouping of abstract ideas.  
These judicial exceptions are not integrated into a practical application. In particular, claim 11 recites additional elements, a network element, a ternary content-addressable memory (TCAM), to perform the steps in the claims. These are generic computer components. Accordingly, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. 
The claims are directed to an abstract idea; thus, the claims are not patent eligible.



Claims 2-4, 6-10, 12-14 and 16-20
The limitations as recited in claims 2-4, 6-10, 12-14 and 16-20 are simply describe the concepts of Searching documents by using geometric constraints.   The claims do not include additional element(s) that is sufficient to amount to significantly more than the judicial exception.  The claims cannot provide an inventive concept.  Therefore, claims 2-4, 6-10, 12-14 and 16-20 are directed to abstract idea and are not patent eligible.	

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4, 6-14 and 16-20 are rejected under 35 U.S.C. 103 as being unpatentable over Akerib et al., US 2012/0137060 (hereinafter “Akerib”), and further in view of Maheshwari, US 7366830 (hereinafter “Maheshwari”).

Regarding claim 1, Akerib discloses a method of classifying data items in communication, comprising the steps of:
TCAM (ternary content-addressable memory) may be useful in the implementation of the networking equipments, Akerib: Fig. 1) by:
receiving a collection of rules relating to a plurality of fields of data items, wherein the rules may specify wildcard values for the fields (e.g. in FIG. 3A, the database may have four rules, each 10 bits long. Each bit may have three possible values (hence the term "ternary" CAM), 1, 0 or X, where X is a "don't care" value, interpreted as wildcard values.  Each rule may be divided into multiple “tuples”/bits.  Each bit among the rules of the database have been interpreted as a field (e.g. 10 bits of rules 0-3 are 10 fields), Akerib: [0037]-[0038] in Fig. 3A);
determining for each of the fields, a variability of the field in the collection of rules, according to respective numbers of unique values that occur in the field, in the collection of rules (e.g. For each tuple/field, find the bit having the most ternary "don't care" (X) values, among the rules of the database, and use this bit, as a ternary match field, to divide the database. For example, in the database of FIG. 3A, bit 40, of the first tuple, has two ternary values and bit 44, of the final tuple, has three ternary values. Bit 42, of the middle tuple, has values of 1 and 0. The remaining bits are all 1s or all 0s. Thus, bits 40, 42 and 44 may be utilized to divide the database, Akerib: [0038]);
dividing the plurality of fields into a first subset of the fields and a second subset of the fields, responsive to the determined variabilities of the fields, the second subset being exclusive of the first subset (e.g. in the database of FIG. 3A, bit 40, of the first tuple, has two ternary values and bit 44, of the final tuple, has three ternary );
adding to the first subset intersections of overlapping fields of the first subset to form an augmented first subset (e.g. the groups overlap, with some of the rules falling within multiple groups. This may ensure that a search based on one and only D-rule may find all the rules that match the D-rule. This is a duplication of rules and, for large databases, such a duplication may significantly add to the size of the overall database, Akerib: [0041]);
Akerib does not explicitly disclose:
obtaining metadata from the augmented first subset;
defining respective first parts of the rules in the collection from the augmented first subset of the fields; and
defining respective second parts of the rules in the collection from the metadata and from the second subset of the fields;
extracting respective search keys from data items, by the network element; and
classifying the data items, by the network element, by matching one of the first parts and one of the second parts with the search keys extracted from the data items.
 	Maheshwari teaches:
obtaining metadata from the augmented first subset (e.g. The various packet fields of packet 300 may be parsed by a network processing unit ("NPU"), an );
defining respective first parts of the rules in the collection from the augmented first subset of the fields (e.g. in the case of rule #1, source IP address field 305 would be parsed and the MSBs compared while the LSBs are masked off, Maheshwari: col. 4, lines 19-21); and
defining respective second parts of the rules in the collection from the metadata and from the second subset of the fields (e.g. In the case of rule #4, destination port field 320 and proto ID field 325 would be parsed, and proto ID field 325 compared to determine if packet 300 is a UDP packet and destination port field 320 compared to determine if it contains a value greater than or equal to 256, Maheshwari: col. 4, lines 21-26);
extracting respective search keys from data items, by the network element (e.g. the key entry is obtained by parsing packet 300 and extracting one or more packet fields therefrom, Maheshwari: col. 10, lines 20-25); and
classifying the data items, by the network element, by matching one of the first parts and one of the second parts with the search keys extracted from the data items (e.g. a first compare operation is performed between the TCAM cell 610A and the key entry. This first compare operation may compare range field 650 between the TCAM entry and the key entry while masking off the remainder of the TCAM entry. A comparison on the range field 650 is referred to as a "range match." In a process block 920, the logical result of the , Maheshwari: col. 10, lines 27-51.  These results of matching are provided to satisfy the purpose of categorizing as indicated in Maheshwari: col. 4, lines 10-19).
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to modify a method to divide a databased of TCAM rules as discloses by Akerib to include a method to implement a match against range rule functionality as taught by Maheshwari to provide techniques that more match rules can be supported for a given number of TCAM cells.

Regarding claim 2, Akerib further discloses the method according to claim 1, wherein dividing the plurality of fields into a first subset of the fields and a second subset of the fields comprises including in the first subset at least one field having a lowest variability (e.g. there may be a single D-rule with all the bits having the ternary value. A designer may select a bit b which may divide the database into two subsets, where all the rules which have bit b as 0 go into a first subset, such as subset 52.  Wherein, the 0 has been interpreted as a lowest variability, Akerib: [0043] and Fig. 3B).

Regarding claim 3, Akerib further discloses, wherein dividing the plurality of fields into a first subset and a second subset comprises including in the first subset ones of the fields that have wildcard values in all the rules of the collection (e.g. For each tuple, find the bit having the most ternary "don't care" (X) values, among the rules of the database, and use this bit, as a ternary match field, to divide the database, Akerib: [0038].  Wherein, X is a “don’t care” value, that has been interpreted as a wildcard values, Akerib: [0037]; further “don’t care” value included in each of D-rule, see Akerib: Fig. 3A).

Regarding claim 4, Akerib further discloses, wherein dividing the plurality of fields into a first subset and a second subset comprises:
ranking remaining fields that do not have wildcard values in all the rules of the collection according to a variability thereof (e.g. Bit 42, of the middle tuple, has values of 1 and 0. The remaining bits are all 1s or all 0s, Akerib: [0038]); and
adding to the first subset at least one of the lowest ranked remaining fields (e.g. e.g. A designer may select a bit b which may divide the database into two subsets, where all the rules which have bit b as 0 go into a first subset, such as subset 52, with a D-rule with bit b as 0, and all the rules having bit b as 1 go into the section subset, subset 54, with a D-rule having bit b as 1, Akerib: [0043]).

Regarding claim 6, Maheshwari teaches, wherein obtaining metadata comprises compressing the fields of the first parts of the rules (e.g. more match rules can be supported for a given number of TCAM cells. The decision node compression supported by TCAM ).
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to modify a method to divide a databased of TCAM rules as discloses by Akerib to include a method to implement a match against range rule functionality as taught by Maheshwari to provide techniques that more match rules can be supported for a given number of TCAM cells.

Regarding claim 7, Maheshwari further teaches, wherein compressing the fields comprises the steps of:
identifying respective numbers of unique values (Ui) in the fields (e.g. block 915-930 of Fig. 9, Maheshwari: Fig. 9 and col. 10, lines 27-46); and 
encoding the respective numbers of unique values in log2( 1 +Ui) bits (rounded up) (e.g. In a process block 930, the first and second comparison results are logically ANDed and the result provided to priority encoder 640. In a process block 935, priority encoder 640 generates a match signal if one of the rows of TCAM cell array 600 has a "hit" with the current key entry, Maheshwari: Fig. 9 and col. 10, lines 47-51).
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to modify a method to divide a databased of TCAM rules as discloses by Akerib to include a method to implement a match against range rule functionality as taught by Maheshwari to provide techniques that more match rules can be supported for a given number of TCAM cells.

FIGS. 3A and 3B which illustrate two ways to divide a database of TCAM rules, Akerib: Figs. 3A and 3B).

Regarding claim 9, Akerib further discloses the steps of:
storing the first parts of the rules in a first TCAM array (e.g. divide the database into two subsets, where all the rules which have bit b as 0 go into a first subset, such as subset 52, with a D-rule with bit b as 0, and all the rules having bit b as 1 go into the section subset, subset 54, with a D-rule having bit b as 1, Akerib: [0043]-[0045] and Fig. 3B, items 52, 52A, 52B, 54, 54A and 54B); and
storing the second parts of the rules in a second TCAM array (e.g. divide the database into two subsets, where all the rules which have bit b as 0 go into a first subset, such as subset 52, with a D-rule with bit b as 0, and all the rules having bit b as 1 go into the section subset, subset 54, with a D-rule having bit b as 1, Akerib: [0043]-[0045] and Fig. 3B, items 52, 52A, 52B, 54, 54A and 54B),
wherein matching with the search keys comprises searching the first TCAM array and the second TCAM array (e.g. matches an input key to one of the distributor rules, Akerib: abstract, [0009]).

Regarding claim 10, Akerib further discloses, further comprising the steps of constructing the intersections of the overlapping fields using unique values of the overlapping fields other than wildcard values (e.g. the data stored in the TCAM may be organized into overlapped ).

Claims 11-14 and 16-19 recite an apparatus comprising steps are similar to subject matter as described in claims 1-10.  Therefore, claims 11-14 and 16-19 are rejected by the same reasons as discussed in claims 1-10.

Regarding claim 20, Akerib further discloses, wherein each of the fields includes more than 1 bit (e.g. the database may have four rules, each 10 bits long. Each rule may be divided into multiple "tuples", sets of 3 neighboring bits in a row, Akerib: [0037]-[0038]).

Response to Arguments
Applicant's arguments filed  06/09/2021 have been fully considered but they are not persuasive. 

Applicant argues: Akerib or Maheshwari does not teach or suggest:  
“determining for each of the fields, a variability of the field in the collection of rules, according to respective numbers of unique values that occur in the field, in the collection of rules;
dividing the plurality of fields into a first subset of the fields and a second subset of the fields, responsive to the determined variabilities of the fields.”
as amended, e.g. in claim 1.

In response: Examiner respectfully submits that Akerib discloses the argued limitations at least in paragraphs [0037]-[0040] and Figure 3A.  According to Akerib, for example, in Figure 3A, the database (e.g. 10 bits of rules 0-3 are 10 fields).  Tuple/field values will be determined and utilized to divide the database.  Further, the values of selected tuples/bits may be permuted, according to Akerib [0039] and Fig. 3A, and the result is used to create distributor rules (D-rules) as subsets.  
For reasons similar to those presented above in regard to independent claim 1, Akerib and Maheshwari in combination teach or suggest the Applicant’s claimed subject matter of independent claim 11.
In view of at least the foregoing, the Examiner has reconsidered Applicant's remarks. The rejection under 35 USC 103 is maintained at this time. Applicant is invited to further amendment the claims to overcome the prior arts made of record.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alford Kindred can be reached on 571-272-4037.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/ALFORD W KINDRED/Supervisory Patent Examiner, Art Unit 2153                                                                                                                                                                                                        

/CECILE H VO/               Examiner, Art Unit 2153